PER CURIAM.
It appears from the record submitted that the lower court applied the correct law in reviewing the decision of the Titusville City Council. Just as the trial court might have disagreed with the City of Titusville’s decision to deny plat approval, we might disagree with the lower court’s conclusion that the evidence relied on by the City was either substantial or competent. Nevertheless, that is not a proper basis for this court to grant certiorari. Education Dev. Center, Inc. v. City of West Palm Beach Zoning Bd. of Appeals, 541 So.2d 106 (Fla.1989). The petition for writ of certiorari is denied.
PETITION DENIED.
PETERSON and GRIFFIN, JJ., concur.
COWART, J., dissents, without opinion.